DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed August 18, 2021. Claims 1-14 and 28-34 are pending.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Replace all pending claims with following:
(Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computing device to: 

generate a multidimensional color space for a plurality of colors comprising a plurality of color similarity regions each associated with a color name, the multidimensional color space comprising a first color similarity region associated with a first color name that groups regions of one or more alternative versions of a first color and a region of the first color within the multidimensional color space;
identify an object in a digital image comprising a plurality of pixels;
map pixels of the plurality of pixels to the multidimensional color space to determine one or more color correspondences to of the plurality of color similarity regions and corresponding to 
generate one or more color-matching scores for the object based on the one or more color correspondences between the pixels of the plurality of pixels and the one or more color similarity regions; and
classify the object as the first color having a first color name of the plurality of colors based on the one or more color-matching scores.
(Original) The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to downsample the plurality of pixels before generating the one or more color-matching scores for the object.
(Currently Amended) The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to generate a second color similarity region corresponding to a second color by grouping one or more additional alternative versions of the second color and the second color together within the multidimensional color space.
(Previously Presented) The non-transitory computer-readable medium of claim 3, further comprising instructions that, when executed by the at least one processor, cause the computing device to generate an alternative version of the first color by:
converting the first color from a first color model corresponding to the multidimensional color space to a second color model;
modifying one or more color attributes of the first color within the second color model; and
converting the first color with the modified one or more color attributes from the second color model back to the first color model corresponding to the multidimensional color space.
(Original) The non-transitory computer-readable medium of claim 4, wherein the one or more color attributes of the first color modified within the second color model comprise a color brightness, a color hue, or a color saturation level.
(Previously Presented) The non-transitory computer-readable medium of claim 4, wherein the instructions, when executed by the at least one processor, cause the computing device to modify the one or more color attributes of the first color within the second color model by reducing a brightness level of a first color copy in the second color model.
(Original) The non-transitory computer-readable medium of claim 3, wherein a first color similarity region for the first color comprises a first color point for the first color and a plurality of mapped alternative color points for the first color mapped to the multidimensional color space.
(Original) The non-transitory computer-readable medium of claim 7, wherein the instructions, when executed by the at least one processor, cause the computing device to generate a first color-matching score for the object based on determining distances in the multidimensional color space between each of the pixels of the plurality of pixa
(Original) The non-transitory computer-readable medium of claim 7, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
assign a pixel as valid based on the pixel being within a minimum threshold distance to at least one of the plurality of mapped color points corresponding to the first color or to the first color point; and
determine that the object matches the first color based on identifying a minimum percentage of pixels of the object being assigned as valid.
(Original) The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
receive a search request for the object having the first color;
detect a plurality of digital images that include the object;
generate a color-matching score for the object detected within each of the plurality of digital images with respect to the first color;
identify a subset of digital images of the plurality of digital images that comprise the object with a color-matching score satisfying a minimum color-matching threshold for the first color; and
provide the subset of digital images in response to the search request.
(Previously Presented) The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
detect a plurality of instances of the object within the digital image;
generate a color-matching score for each instance of the object;
classify one or more instances of the object to the first color based on the color matching scores; and
return the one or more instances of the object as having the first color.
(Previously Presented) The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
receive a query request for the object indicating the first color by a color name;
identify, in response to the query request indicating the color name of the first color, a color similarity region for a first color within the multidimensional color space that is pre-mapped to a first color name; and
return, in response to identifying the color similarity region for a first color within the multidimensional color space, an indication that object in the digital image matches the first color based on the object being classified as the first color.
(Original) The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to identify the object in the digital image utilizing an object detection neural network.
14. – 27. (Canceled).
(Currently Amended) A system for classifying objects in digital images based on color, the system comprising:
one or more memory devices comprising a multidimensional color space for a plurality of colors comprising a plurality of each associated with a color label, the multidimensional color space comprising a first color similarity region associated with a first color label that groups regions of one or more alternative versions of a first color and a region of the first color within the multidimensional color space 
at least one server device configured to cause the system to:
identify an object in a digital image comprising a plurality of pixels;
map pixels of the plurality of pixels to the multidimensional color space to determine correspondences to one or more color similarity regions of the plurality of color similarity regions and corresponding to one or more color labels;
generate one or more color-matching scores for the object based on the one or more color correspondences between the pixels of the plurality of pixels and the one or more color similarity regions; and
classify the object as the first color having a first color label of the plurality of 
(Previously Presented) The system of claim 28, wherein the at least one server device is further configured to generate the first color similarity region for the first color by grouping one or more alternative versions of the first color and the first color together within the multidimensional color space.
(Previously Presented) The system of claim 29, wherein the at least one server device is further configured to cause the system to generate an alternative version of the first color by:
converting the first color from a first color model corresponding to the multidimensional color space to a second color model;
modifying one or more color attributes of the first color within the second color model; and
converting the first color with the modified one or more color attributes from the second color model back to the first color model corresponding to the multidimensional color space.
(Previously Presented) The system of claim 30, wherein a first color similarity region for the first color comprises a first color point for the first color and a plurality of mapped alternative color points for the first color mapped to the multidimensional color space.
(Previously Presented) The system of claim 31, wherein the at least one server device is further configured to cause the system to generate a first color-matching score for the object based on determining distances in the multidimensional color space between each of the pixels of the plurality of pixels of the object and each of the plurality of alternative mapped color points and the first color point.

(Currently Amended) 

generating a multidimensional color space for a plurality of colors comprising a plurality of color similarity regions each associated with a color name, the multidimensional color space comprising a first color similarity region associated with a first color name that groups regions of one or more alternative versions of a first color and a region of the first color within the multidimensional color space;
identifying a first object in a digital image comprising a first plurality of pixels;
identifying a second object in the digital image comprising a second plurality of pixels that have different color values than the first plurality of pixels;
map pixels of the first plurality of pixels to the multidimensional color space to determine a first set of color correspondences to a first set of of the plurality of color similarity regions and corresponding to a first set of one or more color names;
map pixels of the second plurality of pixels to the multidimensional color space to determine a second set of color correspondences a second set of of the plurality of color similarity regions and corresponding to a second set of one or more color names;
generate a first set of color-matching scores for the first object based on the first set of color correspondences between the first plurality of pixels and the first set of 
generate a second set of color-matching scores for the second object based on the second set of color correspondences between the second plurality of pixels and the second set of 
classify the first object as the first color having a first color name of the plurality of 
classify the second object as the first color having the first color name of the plurality of 

34. (Currently Amended) The computer-implemented of claim 33, further comprising downsampling the first and second plurality of pixels before generating the first and second sets of color-matching scores for the first and second objects.

Allowable Subject Matter
2.	Claims 1-13 and 28-34 now renumbered 1-20  are allowed.
3.	The closest prior art of record is  Gouet (NPL titled: Object-based queries using color points of interest) in view of Ptucha (Pub No.: 20110026835).  Gouet teaches  when executed by at least one processor, cause a computing device to:  identify an object in a digital image comprising a plurality of pixels (note that when the color points of interest are identified relevant description of the objects or local discriptors – see section 2.1); map pixels of the plurality of pixels to the multidimensional color space to determine one or more color correspondences to the one or more color similarity regions (color local characterization- see section 2.2); generate one or more color-matching scores for the object based on the one or more color correspondences between the pixels of the plurality of pixels and the one or more color similarity regions (scores generated color points – see section 3.1); and classify the object as a first color having a first color label of the one or more colors based on the one or more color- matching scores (see section 3.1, [p][004]); however, Gounet does not teach the multidimensional color space comprising a first color similarity region associated with a first color name that groups regions of one or more alternative versions of a first color and a region of the first color within the multidimensional color space;
Ptucha teaches the method includes a multidimensional color space comprising a first color similarity region associated with a first color name that groups regions of one or more alternative versions of a first color and a region of the first color within the multidimensional color space (see [p][0057]); however, the combination of Gounet and Ptucha as a whole does not teach generate a multidimensional color space for a plurality of colors comprising a plurality of color similarity regions each associated with a color name. 
 The current method improves over the prior art by providing a color classification system that can compare query color to colors of a detected query object to determine whether the detected query object matches the query color. The color classification system can plot the color of a detected query object to the multidimensional color space to determine whether the color of the detected query object falls within the color similarity region associated with the query color.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        September 7, 2021